DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
 	A close prior art reference, Jeon et al., US PGPub. 2020/0381495 teaches a display panel (fig. 10), comprising: 	an array substrate (100, fig. 10) [0070]; 	a pixel definition layer (119, fig. 10) [0166] disposed on the array substrate (100); 	a light-transmitting region (TA, fig. 10) [0063] disposed on a (top) side of the array substrate (100) away from the pixel definition layer (119); 	wherein the pixel definition layer (119) is provided with a first hole (TAH, fig. 10) [0143] corresponding (overlapping) to a position of the light-transmitting region (TA) but fails to teach wherein the pixel definition layer is provided with at least one first recess near an edge of the first hole, and the at least one first recess is filled with a transparent
material to form at least one convex lens structure. 	Another prior art reference, Sun et al., US PGPub. 2018/0276444 teaches a display panel (fig. 1), comprising: 	an array substrate (111, fig. 1) [0032]; 	a pixel definition layer (115, fig. 1) [0039] disposed on the array substrate (111); 	a light-transmitting region (113a, fig. 1) [0031] disposed on a (top) side of the array substrate (100) away from the pixel definition layer (119);the light-transmitting region (113a) disposed on a side of the array substrate (100) away from the pixel definition layer (119); and wherein the pixel definition layer (115) is provided with a first hole corresponding (overlapping) to a position of the light-transmitting region; and the pixel definition layer is provided with at least one first recess near an edge of the first hole, and the at least one first recess is filled with a transparent material to form at least one convex lens structure.
 	Claims 1-17 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel wherein “the pixel definition layer is provided with a first hole
corresponding to a position of the light-transmitting region, and the pixel definition layer is provided with at least one first recess near an edge of the first hole, and the at least one first recess is filled with a transparent material to form at least one convex lens structure” as recited in claim 1; and  	a display panel wherein “the pixel definition layer is provided with a first hole
corresponding to a position of the light-transmitting region, and the pixel definition layer is provided with at least one convex lens structure near an edge of the first hole” as recited in claim 10. 	Claims 2-9 and 11-17 are also allowed for further limiting and depending upon allowed claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892